Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing OLIVER PRESS PARTNERS, LLC 152 West 57th Street 46th Floor New York, NY 10019 March 13, 2008 VIA EDGAR Daniel F. Duchovny, Esq. Special Counsel Office of Mergers & Acquisitions Division of Corporation Finance Securities and Exchange Commission treet, N.E. Washington, D.C. 20549-3628 Re: The Phoenix Companies Preliminary Proxy Statement Soliciting Materials filed pursuant to Rule 14a-12 Filed March 7 and 10, 2008 by Oliver Press Partners, LLC, Oliver Press Investors, LLC, Augustus K. Oliver, Clifford Press, Davenport Partners, L.P., JE Partners, L.P. Oliver Press Master Fund, L.P., John Clinton and Carl Santillo File No. 001-16517 Dear Mr. Duchovny: Oliver Press Partners, LLC (Oliver Press) is in receipt of your letter to Oliver Press counsel dated March 11, 2008. Oliver Press has set forth below the SEC comments verbatim, followed by Oliver Press responses. Preliminary Proxy Statement 1. SEC Comment: Please fill in the blanks in your proxy statement. Oliver Press Response : Other than with respect to certain dates and certain expense information, all blanks and missing information have been included. Reasons for our Solicitation, page 5 2. SEC Comment: Each statement or assertion of opinion or belief must be clearly characterized as such, and a reasonable factual basis must exist for each such opinion or belief. Support for opinions or beliefs should be self-evident, disclosed in the proxy statement or provided to the staff on a supplemental basis. We note the following: your disclosure in the second bullet point on page 5 that the rating downgrades complicat[ed] the Company's efforts to generate new business on profitable terms; your disclosure in the first full bullet point on page 6; and your disclosure in the second full bullet point on page 6. Oliver Press Response: Oliver Press has revised the identified bullets to respond to the Staffs comments as follows: (i) With respect to the first of the bullets, Oliver Press has modified the statements and wishes to bring to the Staffs attention that the company has had a succession of ratings downgrades.
